Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability

The previous NOA mailed on 04/15/2022 is withdrawn and the instant Office Action replaces that one. Thus, the instant Office action is in response to their amendment of 8/12/2021.

Priority
Benefit of earlier filing date of 12/24/2019 of provisional application No. 62/953,283 is acknowledged as required by 35 U.S.C. 119.

Examiner’s Amendment
Claim 1 is allowable. Claims 2, 5 and 7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species I and II, as set forth in the Office action mailed on 17/133,700, is hereby withdrawn and claims 2, 5 and 7 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.Authorization for this examiner’s amendment was given in a telephone interview with Attorney Tue Nguyen on 04/12/2022 (see interview summery attached to this paper).

The application has been amended as follows: 
Claim 1, lines 13-15 (which starts with “a restrictor” and ends with “varied;”) is amended to:--a restrictor comprising a limiter plate and a shaft coupled to each set of the two sets of suction cups to generate configurations in which friction to rotational movements of said each set of the two sets of suction cups relative to the linear guide is varied and rotational angle of said each set of the two sets of suction cups is limited;--.

Claim 15, lines 28-30 (which starts with “a restrictor” and ends with “is increased;” is amended to:--a restrictor comprising a limiter plate and a shaft coupled to each of the two suction cups to generate configurations in which friction to rotational movements of said each of the two suction cups relative to the linear guide is varied and rotational angle of said each of the two suction cups is limited;--.

Claim 23, lines 16-18 (which starts with “a restrictor” and ends with “is varied;”) is amended to:--a restrictor comprising a limiter plate and a shaft coupled to each of the two suction cups to generate configurations in which friction to rotational movements of each of the two suction cups relative to the linear guide is varied and rotational angle of said each of the two suction cups is limited;--.

Claims 2 and 4-9, “A panel joiner” is amended to --The panel joiner--.

Claims 17-19 and 21-22, “A panel joiner system” is amended to --The panel joiner system--.

Claims 24-27, “A panel joiner” is amended to --The panel joiner--.

Claim 3 is cancelled.

Claim 17, “the sets of suction cups” is amended to --the two suction cups--.

Claim 18, “the suction cup” in line 2 is amended to --each of the two suction cups--.and “the suction cup” in line 3 is amended to --said each of the two suction cups--.

Claim 19, “the suction cup” in line 2 is amended to --each of the two suction cups--and “the suction cup” in line 3 is amended to --said each of the two suction cups--.

Claim 21, “moving the at least a set of suction cups toward or away from the other set of suction cups” is amended to --moving one of the suction cups toward or away from the other of the suction cups--.

Claim 22, line 1, “the suction cups” is amended to --each of the two suction cups--and “the sets of suction cups” in line 2 is amended to -- said each of the two suction cups--and last line “the at least a set of suction cups toward or away from the other set of suction cups” is amended to --said each of the two suction cups toward or away from the other of the two suction cups--.

Claim 24, “the at least a set of suction cups toward and away from the other set of suction cups” is amended to --said each of the two suction cups toward and away from the other of the two suction cups--.

Claim 27, line 1, “the suction cups” is amended to --each of the two suction cups--and “the sets of suction cups” in line 2 is amended to -- said each of the two suction cups--and last line “the at least a set of suction cups toward and away from the other set of suction cups” is amended to --said each of the two suction cups toward and away from the other of the two suction cups--.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-9, 15, 17-19, 21-22 and 23-27 are allowed.
Claim 1 directed to embodiment of Figs. 19A-19C is allowed for disclosing “a restrictor comprising a limiter plate and a shaft coupled to each set of the two sets of suction cups to generate configurations in which friction to rotational movements of said each set of the two sets of suction cups relative to the linear guide is varied and rotational angle of said each set of the two sets of suction cups is limited”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.Note that examiner has interpreted each set of suction cup has only one suction cup (please see page 2 of the original specification: “A set of suction cups can include one or two suction cups, for coupling to a panel” and page 16 of the Appeal Brief Filed on 03/25/2022: “Applicant further submits that the embodiment of Figs. 19A - 19C, which is selected by the applicant for prosecution, has two sets of suction cups, with each set having one suction cup”.
Claim 15 directed to embodiment of Figs. 19A-19C is allowed for disclosing “a restrictor comprising a limiter plate and a shaft coupled to each  of the two suction cups to generate configurations in which friction to rotational movements of said each of the two suction cups relative to the linear guide is varied and rotational angle of said each  of the two suction cups is limited”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
Claim 23 directed to embodiment of Figs. 19A-19C is allowed for disclosing “a restrictor comprising a limiter plate and a shaft coupled to each of the two suction cups to generate configurations in which friction to rotational movements of said each of the two suction cups relative to the linear guide is varied and rotational angle of said each  of the two suction cups is limited”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.
The closest prior art to the claimed invention of claims 1, 15 and 23 are NCCTEC (Stone Seam Setter - NCCTEC ASS61 Published on Jun 3, 2013 at https://www.youtube.com/watch?v=4JsrKeBGxgQ ) and Wagner et al. (US Publication No. 2018/0250811).
NCCTEC teaches a panel joiner for joining two panels (stone countertops), the panel joiner comprising two suction cups (or two sets of suction cups wherein each set of suction cups comprises only one suction cup) and further teaches the claimed linear guide, moving mechanism and surface alignment module.


    PNG
    media_image1.png
    1115
    1047
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    672
    948
    media_image2.png
    Greyscale

Wagner teaches (see Fig. 3) a rotatable suction cup having a ball bearing to reduce rotational friction (par. 0024-0026) and further teaches a restrictor to create friction to the rotational movement of the suction cups (entire par. 0035 and Fig. 10: am: to dampen the rotational movement and to return to a desired position).
Wagner alone or in combination with NCCTEC does not teach the allowable restrictor mechanism discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHDI H NEJAD/Primary Examiner, Art Unit 3723